Cite as 2015 Ark. 201

                SUPREME COURT OF ARKANSAS


                                                  Opinion Delivered May   7, 2015
          IN RE ARKANSAS ACCESS
          TO JUSTICE FOUNDATION,
          INC.



                                        PER CURIAM

       Frank Sewall, Esq., of Little Rock is reappointed to the Board of Directors of the

Arkansas Access to Justice Foundation, Inc., for a three-year term to expire on April 30, 2018.

We thank Mr. Sewall for accepting reappointment to the board and for his work in this

important endeavor.